Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 11-12, 14-15, 19-22 and 24-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Trumbull et al. (US Pub. 2017/0202185 A1)(hereinafter Trumbull)
Regarding claim 1, Trumbull discloses an unmanned aerial vehicle-based data collection and distribution system (Trumbull, Fig. 1-2 and Abstract; a livestock monitoring system utilizing an unmanned aerial vehicle ("UAV") and methods of using such systems.)
comprising: a source of animal data that is electronically transmittable, the source of animal data including at least one sensor, (Trumbull, Fig. 1 and ¶0032; The health and welfare assessment device(s) (16) may also include remote sensors (34), wherein remote sensors (34) may be located in ear tags, head collars, leg attachments…RFID tags (e.g., ear tags, implants), high frequency tags (e.g., ear tags, implants)
Trumbull, Fig. 1 and ¶0029; the present invention for monitoring the condition of livestock (10), particularly, for monitoring the health and welfare of the livestock. Used herein, the term "livestock" (12) refers to any animal or group of animals which is intended to be monitored and/or managed, regardless of whether the animal(s) are domesticated, semi-domesticated or wild, and regardless of the environment in which the animal may be found)
an unmanned aerial vehicle (Trumbull, Fig. 1 and ¶0030 at least one UAV (14) and/or unmanned aircraft system ("UAS"))
that receives the animal data from the source of animal data as a first set of received animal data, (Trumbull, ¶0033; Health and welfare data (36) may include, and information obtained from remote sensors (34); ¶0034; The UAV (14) may further comprise a processor. The processor may comprise means for on-board processing of the health and welfare data (36) prior to transmission.)
the unmanned aerial vehicle having a transceiver operable to receive one or more signals from the source of animal data and to send one or more control signals to the source of animal data; (Trumbull, Figs. 1-2; ¶¶0034-0035; the present invention (10) for monitoring the health and welfare of livestock (12) comprises the transmitter (18) (or transceiver). The transmitter (18) may be onboard the UAV (14) and wirelessly 
and a computing device that is operable to receive at least a portion of the first set of received animal data.( Trumbull, ¶0036; The server (20) may be connected wirelessly or via cables to the receiver (22). The receiver (22) may communicate the health and welfare data (36) received from the transmitter (18) to the server (20).)
Regarding claim 2, Trumball discloses wherein the unmanned aerial vehicle analyzes the animal data before transmitting to the computing device, intermediary server, or a third-party. (Trumbull, ¶0034; The UAV (14) may further comprise a processor. The processor may comprise means for on-board processing of the health and welfare data (36) prior to transmission.)
Regarding claim 3, Trumball discloses wherein the unmanned aerial vehicle attaches metadata to the animal data before transmitting to a home station, intermediary server, or a third-party. (Trumbull, ¶0033; Health and welfare data (36) may further identify eating disorders in livestock (e.g., animals not eating or drinking, animals overeating or overdrinking), excessive animal behaviors, downers and combinations of the foregoing. [In accordance with the specification, paragraph 0036, -- the metadata includes information documenting the one or more activities a targeted individual is engaged in while the animal data is collected.])
Regarding claim 4, Trumball discloses wherein the metadata includes characteristics of the animal data, origination of the animal data, or sensor data. (Trumbull, ¶0033; Health and welfare data (36) may further include detecting fertility status in breeding animals, the pH of biological fluids, blood flow or blood oxygenation, vocalization and respiration recognition, breath and saliva contents)
Regarding clam 5, Trumball discloses wherein one or more attributes related to (1) an individual from which the animal data originated, (2) the sensor, or (3) the animal data can be added to the metadata or associated with the animal data after the animal data is collected. (Trumbull, ¶0033; Health and welfare data (36) may further include detecting fertility status in breeding animals, the pH of biological fluids, blood flow or blood oxygenation, vocalization and respiration recognition, breath and saliva contents)
Regarding claim 8, Trumball discloses wherein a network including a home station, at least one sensor, and one or more unmanned aerial vehicles provide an ability to monitor one or more characteristics related to the at least one sensor, a sensor signal, and/or collected animal data. (Trumbull, Fig. 1 and Abstract; the health and welfare of livestock comprises six primary components: (1) at least one UAV; (2) a plurality of cameras and sensors; (3) a transmitter; (4) a receiver; (5) a server connected to a computer system for receiving images, video, and data from the plurality of cameras and sensors; and (6) a display for viewing )
Regarding claim 11, Trumball discloses wherein one or more unmanned aerial vehicles can act within a single network, a plurality of networks, or independently of each other, with one or more home stations communicating with one or more unmanned aerial vehicles, and two or more unmanned aerial vehicles communicating with each other. (Trumbull, Fig. 1 and Abstract; the health and welfare of livestock comprises six primary components: (1) at least one UAV; (2) a plurality of cameras and sensors; (3) a transmitter; (4) a receiver; (5) a server connected to a computer system for receiving images, video, and data from the plurality of cameras and sensors; and (6) a display for viewing in real-time images, video and data obtained from the plurality of cameras and sensors for monitoring the condition of livestock on a farm or ranch.)
Regarding claim 12, Trumball discloses 1 wherein one or more unmanned aerial vehicles is attached to another apparatus. (Trumbull, ¶0032; The health and welfare assessment device(s) (16) may be onboard the UAV (14), wherein the health and welfare assessment device(s) (16) may comprise one or more camera(s) (30) for capturing still images and video
Regarding claim 14, Trumball discloses wherein one or more unmanned aerial vehicles have attached, affixed, or embedded at least one sensor on the unmanned aerial vehicle that capture one or more data points (Trumbull, ¶0032; The health and welfare assessment device(s) (16) may further comprise a plurality of sensors (32) onboard the UAV (14) for monitoring the health and welfare of livestock (12).)
 and either (1) relay at least a portion of the animal data to either a home station and/or a third- party or intermediary server, or (2) use at least a portion of captured animal data to transform captured sensor animal data into an insight or metric. (Trumbull, Figs. 1-2; ¶¶0034-0035; the present invention (10) for monitoring the health and welfare of livestock (12) comprises the transmitter (18) (or transceiver). The transmitter (18) may be onboard the UAV (14) and wirelessly communicate the health and welfare data (36) obtained from the health and welfare assessment device(s))
Regarding claim 15, Trumball discloses wherein the unmanned aerial vehicle is able to communicate with the at least one sensor from one or more individuals using one or more communication protocols. (Trumbull, Fig. 1 and ¶0032; The health and welfare assessment device(s) (16) may also include remote sensors (34), wherein remote sensors (34) may be located in ear tags, head collars, leg attachments…RFID tags (e.g., ear tags, implants), high frequency tags (e.g., ear tags, implants
Regarding claim 19, wherein the unmanned aerial vehicle and/or a home station is operable to assign one or more classifications to the animal data, the one or more classifications including metric classifications, insight classifications, data properties, data timeliness classifications, or data context classifications.  (Trumbull, ¶0033; Health and welfare data (36) may further include detecting fertility status in breeding animals, the pH of biological fluids, blood flow or blood oxygenation, vocalization and respiration recognition, breath and saliva contents)
Regarding claim 20, Trumball discloses wherein the at least one sensor is affixed to, or is in contact with, or is in electronic communication with a subject's body, eyeball, or skeletal system, embedded in an individual, lodged in an individual, ingested by an individual, or integrated as part of, affixed to, or embedded within, a fabric, textile, cloth, material, fixture, object, or apparatus that contacts or is communication with a target individual either directly or via one or more intermediaries.  (Trumbull, Fig. 1 and ¶0032; The health and welfare assessment device(s) (16) may also include remote sensors (34), wherein remote sensors (34) may be located in ear tags, head collars, leg attachments…RFID tags (e.g., ear tags, implants), high frequency tags (e.g., ear tags, implants))
Regarding claim 21, Trumball discloses wherein the sensor is a biosensor that gathers physiological, biometric, chemical, biomechanical, location, environmental, genetic, genomic, or other biological data from one or more targeted individuals. (Trumbull, ¶0033; Health and welfare data (36) may further include )
Regarding claim 22, Trumball discloses wherein the sensor gathers at least one of facial recognition data, eye tracking, biosignals, bioelectrical signals, blood flow, blood analysis, blood pressure, biological fluid, pulse, oxygenation, core body temperature, skin temperature, perspiration levels, location data, location coordinates, audio data, biomechanical movement, glucose levels, hydration levels, lactate levels, sodium levels, potassium levels, heart rate, genetic information, genomic data, skeletal data, muscle activity, breathing rate, position or accelerations in various directions, ambient temperature and humidity, barometric pressure, elevation, or a combination thereof. (Trumbull, ¶0033; Health and welfare data (36) may further include detecting fertility status in breeding animals, the pH of biological fluids, blood flow or blood oxygenation, vocalization and respiration recognition, breath and saliva contents)
Regarding claim 24, Trumbull discloses wherein the unmanned aerial vehicle includes a data acquisition unit that communicates with the at least one sensor. (Trumbull, ¶0032; The health and welfare assessment device(s) (16) may further comprise a plurality of sensors (32) onboard the UAV (14) for monitoring the health and welfare of livestock (12); ¶0033; Health and welfare data (36) may include, and information obtained from remote sensors (34)
Regarding claim 25, Trumbull wherein the data acquisition unit includes a transceiver module that communicates with the sensor via a two-way communication link in which a user can activate and set one or more parameters for the at least one sensor and receive one or more data signals from the at least one sensor.( Trumbull ¶¶0035-0036; The receiver (22) may wirelessly receive the health and welfare data (36) communicated from the transmitter (18) onboard the UAV (14) via a local wireless link and/or using a satellite link. The remote sensors (34) may also be wirelessly linked to the receiver (22)… The server (20) may be connected wirelessly or via cables to the receiver (22). The receiver (22) may communicate the health and welfare data (36) received from the transmitter (18) to the server (20). The server (20) may be connected to a computer system (38), wherein the operator (28) may transmit commands via the computer system (38) to the guidance system of the UAV (14) for maneuvering the UAV (e.g., adjusting altitude, speed, heading, and positioning) and controlling the health and welfare assessment device(s).)
Regarding claim 26, Trumbull discloses wherein the transceiver module is operable to communicate with a home station, third-party, and/or an intermediary server. (Trumbull ¶0036; The server (20) may be connected wirelessly or via cables to the receiver (22). The receiver (22) may communicate the health and welfare data (36) received from the transmitter (18) to the server (20). The server (20) may be connected to a computer system (38), wherein the operator (28) 
Regarding claim 27, Trumbull discloses wherein the data acquisition unit includes a microprocessor operable to execute one or more data processing steps. (Trumbull, ¶0033; Health and welfare data (36) may include, and information obtained from remote sensors (34); ¶0034; The UAV (14) may further comprise a processor. The processor may comprise means for on-board processing of the health and welfare data (36) prior to transmission.)
Regarding claim 28, Trumbull discloses wherein the data acquisition unit includes memory module and an input/output module in electrical communication with the microprocessor. (Trumbull, ¶0033; Health and welfare data (36) may include, and information obtained from remote sensors (34); ¶0034; The UAV (14) may further comprise a processor. The processor may comprise means for on-board processing of the health and welfare data (36) prior to transmission.)
Regarding claim 29, Trumbull discloses wherein the data acquisition unit includes a communication module. (Trumbull, ¶0033; Health and welfare data (36) may include, and information obtained from remote sensors (34); ¶0034; The UAV (14) may further comprise a processor. The )


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 6-7, 13 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trumbull in view of Yajima (US Pub. 2018/0279583 A1)(hereinafter Yajima).
Regarding claim 6, Trumbull does not discuss adjustments to enable or enhance communication and therefore does not disclose wherein if the unmanned aerial vehicle is not able to communicate with the at least one sensor, the unmanned aerial vehicle can be programmed to reconnect with the at least one sensor automatically after one or more of the following parameters change: time, location of the at least one sensor, location of one or more individuals, or location of one or more unmanned aerial vehicles. Yajima, in the same field of endeavor as Trumbull however discloses the limitation (Yajima, ¶0094;  a flying object configured to be capable of flying autonomously is used as the mobile object 40 in this embodiment; ¶0152; Upon detecting an approach to a destination (position where search target is estimated to be at) by a built-in positioning system, the search unit 42 shifts to a high accuracy mode that enables communication to be made with the livestock animal A (sensor device 10) (ST23c, 23d). ¶0154; The mobile object 40A flies while lowering the altitude to a distance that enables communication to be performed with peripheral livestock animals A in the vicinity of the destination.) Consequently, it would have been obvious for a person of ordinary Yajima, ¶0154)
Regarding claim 7, Yajima discloses wherein one or more communications between at least one sensor and a home station is handed off from a non-unmanned aerial vehicle transmission system to one or more unmanned aerial vehicles, and vice versa, within a network. (Yajima, ¶¶0164-0165; the mobile object 40A may be caused to function as the relay apparatus 20. Accordingly, even when the livestock animal A6 moves out of the range of the relay apparatus 20C, and the like, the condition detection of the livestock animal A6 can be performed via the mobile object 40A. Also in this case, by transmitting not only the output of the sensor device 10 worn by the livestock animal A6 (first information) but also the position information of the mobile object 40A or the output)
Regarding claim 13, Yajima discloses wherein an unmanned aerial vehicle is a home station or an intermediary server. (Yajima, ¶¶0164-0165; the mobile object 40A may be caused to function as the relay apparatus 20. Accordingly, even when the livestock animal A6 moves out of the range of the relay apparatus 20C, and the like, the condition detection of the livestock animal A6 can be performed via the mobile object 40A.)
Regarding claim 23, Yajima discloses wherein a computing device executes a control application that executes one or more commands on the unmanned aerial vehicle, the commands initiating at least one of or any combination of (1) streaming of at least a portion of collected animal data in real time or near real time back to the control application, intermediary server, or third-party platform; (2) selecting one or more data streams to be sent back to the control application, intermediary server, or third-party system; (3) selecting a frequency upon which data is sent back to the control application, intermediary server, or third-party system; (4) transforming at least a portion of collected animal data on the unmanned aerial vehicle to a computed asset, with collected animal data being from the at least one sensor, and sending one or more computed assets to the control application, intermediary server, or third-party system; (5) aggregating one or more data streams on the unmanned aerial vehicle from at least one sensor to create one or more transformed data that can be sent back to the control application, intermediary server, or third-party system; (6) changing or adjusting settings within the at least one sensor; (7) instructing the at least one sensor to perform an action; (8) changing or adjusting a location of one or more unmanned aerial vehicles; or (9) storing sensor data. (Yajima, ¶0078; the communication unit 31 is configured to be capable of transmitting the search information and guidance instruction to the mobile object 40 and receiving mobile object information including information related to a position of the mobile object 40; 0092; The communication unit 41 is configured to include a communication circuit and an antenna, for example. The communication unit 41 is configured to be 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trumbull in view of Kerzner (US Pub. 2016/0266577 A1)(hereinafter Kerzner)
Regarding claim 9, Trumbull does not disclose wherein a home station is programmed to automatically select one or more unmanned aerial vehicles to connect with the at least one sensor based on one or more of following characteristics: unmanned aerial vehicle location, unmanned aerial vehicle payload, unmanned aerial vehicle bandwidth, individual location, sensor location, battery life, signal strength, environmental conditions, or signal quality. Kerzner, in the same field of endeavor as Trumbull, however discloses the limitation.
Kerzner discloses wherein a home station is programmed to automatically select one or more unmanned aerial vehicles (Kerzner, ¶¶0134-0135; The monitor control unit 210 may then determine at 350 the subset of one or more robotic devices 280, 282 that may optimally employ the .)
to connect with the at least one sensor (Kerzner, ¶0039; Each robotic device 108a, 108b, 1080 may be configured to communicate wirelessly with any other component of security monitoring system 100 via network 111. For instance, a particular robotic device 108d may detect an alert event being broadcast by a particular sensor 104b.)
based on one or more of the following characteristics: unmanned aerial vehicle location, (Kerzner, ¶0012; the robotic device capabilities may also include the battery level of a particular robotic device. Alternatively, or in addition, the robotic device capabilities may also include the maximum speed of the robotic device and the current location of the robotic device. The maximum speed and current location of the robotic device 280, 282 may be utilized to determine whether a robotic device 280, 282 is capable of arriving at a predetermined location in a sufficient amount of time.)
unmanned aerial vehicle payload, unmanned aerial vehicle bandwidth, individual location, sensor location, (Kerzner, ¶0013; determining the location of the first sensor may include obtaining a sensor identifier from .)
battery life, signal strength, environmental conditions, or signal quality (Kerzner, ¶0014; the operations may further comprise determining whether each of the plurality of robotic devices have a current battery level that exceeds a predetermined battery level threshold, and selecting at least one robotic device based, at least in part, on the determination that the at least one robotic device has a current battery level that satisfies the predetermined threshold. And ¶0133; the monitor control unit 210 may access information describing the capabilities of each robotic device 280, 282 in a property occupant's fleet of robotic devices...the robotic device capabilities may also include the battery level of a particular robotic device. Alternatively, or in addition, the robotic device capabilities may also include the maximum speed of the robotic device and the current location of the robotic device. The maximum speed and current location of the robotic device 280, 282 may be utilized to determine whether a robotic device 280, 282 is capable of arriving at a predetermined location in a sufficient amount of time.)  Consequently, it would have been obvious for a person of ordinary skill in the art to implement Trumbull with the Kerzner, ¶0134)

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trumbull in view of Kerzner in view of Yajima. 
Regarding claim 10, Yajima disclose wherein the home station or UAV (1) detects and monitors one or more characteristics related to signal quality and/or signal strength between the at least one sensor and one or more unmanned aerial vehicles across one or more data communication points, (Yajima, ¶0066; Each of the relay apparatuses 20 further includes a communication state measurement unit 22 that generates information related to a communication state between the communication unit 21 and the communication unit 11 of each of the sensor devices 10 (second information). ¶0067; The communication state measurement unit 22 detects or measures a transmission signal level from each of the sensor devices 10, a reception intensity in the relay apparatus 20, and the like as the communication state between each of the sensor devices 10 and the relay apparatus 20)
and (2) provides one or more commands to the sensor to pair with a secondary transmission source which may be another unmanned aerial vehicle or other non- unmanned aerial vehicle transmission system. (Yajima, ¶0125; on the basis of the information related to the communication state between the ; ¶0128; Upon receiving the transmission data from the respective relay apparatuses 20, the management server 301 specifies a relay apparatus 20 closest to the specific livestock animal A out of the plurality of relay apparatuses 20 that have received data related to the position capturing target)

Claim 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Trumbull in view of Arbel (US Pub. 2018/0146645 A1)(hereinafter Arbel)
Regarding claim 16, Trumbull does not disclose wherein a home station monitors one or more unmanned aerial vehicles and/or the at least one sensor, with an event occurring that (1) alerts a home station, intermediary server, or third-party, and/ or (2) prompts the home station to take at least one corrective action in furtherance of delivering an expected output to either the home station, intermediary server or third-party. Arbel, in the same field of endeavor as Trumbull, however, discloses the limitation. (Arbel, Abstract; and configured to provide real time information and warning alarms to the remote electronic communication device.)  Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to implement Trumbull with the known technique of alerting a home station, as taught by Arbel, ¶0007)

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trumbull in view of Womble et al. (US Pub. 2017/0251633 A1)(hereinafter Womble).
Regarding claim 17, Trumbull does not disclose obfuscation of data and therefore does not disclose wherein a network consisting of a home station, at least one sensor and one or more unmanned aerial vehicles provides an ability to obfuscate any data being transmitted to/from sensors, home station or unmanned aerial vehicles. Womble in the same field of endeavor as Trumbull however discloses the limitation. (Womble, Fig. 28 and ¶0107; Preferably the data transmitted over the wireless communication channel are encrypted to prevent unauthorized access.) Consequently, it would have been obvious for a person of ordinary skill before the effective filing date of the claimed subject matter to implement Trumbull with the known technique of the ability to obfuscate and data being transmitted, as taught by Womble, in order to prevent unauthorized access. (Womble, ¶0107)

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trumbull in view of Kozloski et al. (US Pub. 2018/0008797 A1)(hereinafter Kozloski)
Regarding claim 18, Trumbull does not disclose wherein the animal data is human data.  Kozloski, in the same field of endeavor, however, discloses the limitation. (Kozloski, Fig 3 and ¶0035; In one or more embodiments, the motor ) Consequently, it would have been obvious for a person of ordinary skill before the effective filing date of the claimed invention to implement Trumbull with the known technique of wherein the data is human data, as taught by Kozloski, in order to provide for monitoring a patients. (Kozloski, ¶0035;)


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-28 and 30 of U.S. Patent No. 10,980,218 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘218 patent anticipate the claims of the instant application.

Claim Number of the instant Application
Claim Number of USP 10,980,218 B2
1
1
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
1
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
27
28
28
29
30




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilaskshmi Kumar can be reached on (571) 272-7769.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        
/Srilakshmi K Kumar/SPE, Art Unit 2687